July 17, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   EQUITABLE INVESTORS OF TEXAS, LLC, GARY SHEAGLY, 2801
  ARCHERWOOD, INC., IRWIN KERBER, CASEY KEY, LLC, BERNARD
 LAVES, COTTONWOOD PLAZA, LLC, WALTER HORIKOSHI, KENNETH
AND SUE CLEMMONS, JAMES GREY ENERGY, LLC, AND MCHAEUSZER
                  GAS & OIL, LLC, Appellants

NO. 14-14-00354-CV                          V.

   NOXXE OIL AND GAS, INC., WESTERN ENERGY GROUP, LLC AND
                   STEVEN SHAFER, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 4, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Equitable Investors of Texas, LLC, Gary Sheagly, 2801 Archerwood,
Inc., Irwin Kerber, Casey Key, LLC, Bernard Laves, Cottonwood Plaza, LLC,
Walter Horikoshi, Kenneth and Sue Clemmons, James Grey Energy, LLC, and
McHaeuszer Gas & Oil, LLC.


      We further order this decision certified below for observance.